RONALD R. HOLLIGER, Judge.
I fully concur in the reasoning and the result of the majority opinion in this case. *303I write separately because the defendant in this criminal case is only identified by initials rather than name. The defendant’s name is not provided because of RSMo. section 566.226:
1. After August 28, 2007, any information contained in any court record, whether written or published on the Internet, that could be used to identify or locate any victim of sexual assault, domestic assault, stalking, or forcible rape shall be closed and redacted from such record prior to disclosure to the public. Identifying information shall include the name, home or temporary address, telephone number, Social Security number or physical characteristics.
(emphasis added)
In this domestic assault case the defendant filed a motion to close the file under section 566.266 because to disclose his identity would necessarily provide information “that could be used to identify or locate the victim”. That motion was not opposed by the State and was granted administratively long before the submission of the case. At first blush this result seems appalling and after more consideration remains so.
But, unfortunately, the language chosen by the legislature makes such an interpretation necessary. Critics, including legislators, of our failure to identify the defendant will say that was not the intent of the legislature. But courts are not given carte blanche to determine legislative intent. We must look at the language chosen by the legislature. The first sentence prohibiting the disclosure of “any information that could be used to identify or locate the victim” when read with the last sentence seems to clearly state that the specified identifying information in the last sentence (name, social security number etc) is part, but not all of the phrase “any information”. This leads to the next question of what additional information is barred from disclosure to the public. We are required to give the words some meaning but are given no guidance except whether it could be used to identify or locate the victim. Certainly in a domestic assault the name of the convicted spouse “could be used”. If the purpose of the statute is to protect the identity of the victim then it is questionable why domestic assault cases are included at all. By definition in a domestic assault case the perpetrator knows the identity of the victim.
Moreover it is worrisome anytime that in a criminal case the name of the defendant is concealed from the public. It is particularly so here because the defendant is a well known member of the community and engaged in a profession that does not tolerate such criminal conduct. I strongly urge the legislature to fix this statute.